


110 HR 4606 IH: To extend the temporary suspension of duty on

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4606
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Cleaver
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on
		  Trifloxystrobin.
	
	
		1.Trifloxystrobin
			(a)In
			 generalHeading 9902.10.76 of
			 the Harmonized Tariff Schedule of the United States is amended—
				(1)by striking
			 2.4% and inserting 3.2%; and
				(2)by
			 striking 12/31/2009 and inserting
			 12/31/2011.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after January 1, 2010.
			
